Citation Nr: 1538610	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  07-20 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a substantive appeal (VA Form 9) received on May 23, 2011, was timely filed.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected Meniere's disease and vertigo.

3.  Entitlement to an effective date earlier than November 19, 2004, for service-connected Meniere's disease and vertigo.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to April 1982 and from June 1982 to June 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A brief discussion of the procedural history of this matter is necessary.  In pertinent part, the Board denied the Veteran's claim of entitlement to service connection for Meniere's disease and vertigo in a December 2012 decision.  The December 2012 decision also remanded for the issuance of a statement of the case (SOC) claims of entitlement to special monthly compensation based on the need for regular aid and attendance, whether new and material evidence had been received to reopen a claim of entitlement to specially adapted housing, and whether a substantive appeal received May 23, 2011, was timely filed.  

The Veteran appealed to the United States Court of Appeal for Veterans Claims (Court).  In July 2013, the Court granted the parties' June 2013 Joint Motion for Partial Remand (JMR) which had requested that the December 2012 decision be vacated with respect to the denial of the service connection claim.  The Court, in its July 2013 order, vacated the December 2012 decision and remanded the matter to the Board for action consistent with the terms of the JMR.  The December 2012 Board remands were unaffected by the July 2013 Court Order granting the JMR.

In March 2014, the Board issued a decision granting service connection for Meniere's disease and vertigo.  The Introduction to that decision notes that the claims of entitlement to special monthly compensation based on the need for regular aid and attendance, whether new and material evidence had been received to reopen a claim of entitlement to specially adapted housing, and whether a substantive appeal received May 23, 2011, was timely filed were all still pending before the RO.

The RO issued a May 2014 rating decision implementing the grant of service connection for Meniere's disease and vertigo which included assigning an initial 30 percent disability rating and an effective date of November 19, 2004.  The Veteran's attorney initially filed a Notice of Disagreement (NOD) with the rating assigned, but then filed an amended NOD shortly thereafter also disagreeing with the assigned effective date.  Consequently, an appeal has been initiated with respect to the rating assigned and the effective date for the service-connected Meniere's disease and vertigo.  See 38 C.F.R. §§ 20.201, 20.202; Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").

In February 2015, the RO issued an SOC denying the claims of entitlement to special monthly compensation based on the need for regular aid and attendance and of entitlement to specially adapted housing (which was reopened in the SOC), but not listing or adjudicating the issue of whether a substantive appeal received May 23, 2011, was timely filed.  The Veteran has not filed a substantive appeal with respect to the February 2015 SOC and the time for filing a substantive appeal has expired.  Therefore, the issues of entitlement to special monthly compensation based on the need for regular aid and attendance and of entitlement to specially adapted housing are not before the Board.  See 38 C.F.R. §§ 20.202, 20.302(b) (appeal must be perfected within 60 days of the SOC or within one (1) year from the date of notification of the rating decision at issue, whichever is later).

The RO has not issued any SOC addressing the timeliness of the May 23, 2011, substantive appeal as instructed in the Board's December 2012 remand.  The Board must again remand the claim to ensure full compliance with its December 2012 instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As explained in the Introduction, the Board has previously remanded the issue of the timeliness of the May 23, 2011, substantive appeal with instructions to provide the Veteran with an SOC.  The RO has not issued any SOC addressing the timeliness of the May 23, 2011, substantive appeal, therefore the Board will again remand that matter for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999); Stegall, 11 Vet. App. at 271 (holding that veterans have the right to compliance with Board remand instructions).

In addition, as also explained in the Introduction, the RO issued a May 2014 rating decision implementing the Board's March 2014 grant of service connection for Meniere's disease and vertigo.  The Veteran initiated an appeal of the rating and effective date assigned by the RO via a timely filed June 2014 NOD.  The RO has not issued a statement of the case (SOC), therefore the Board must remand those matters for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2015).  

The Veteran should understand that, after the RO issues an SOC, he must timely file a substantive appeal (e.g. VA Form 9) in order to perfect his appeal with respect to each of the issues being remanded and to permit a decision on the merits by the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the claims of:

* Whether a substantive appeal (VA Form 9) received on May 23, 2011, was timely filed;
* Entitlement to an initial rating in excess of 30 percent for service-connected Meniere's disease and vertigo; and
* Entitlement to an effective date earlier than November 19, 2004, for service-connected Meniere's disease and vertigo.
Advise the Veteran and his representative, in writing, of the requirements for perfection of an appeal of these issues.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

